Brown, J.
Under the consolidation act, § 86, subd. 8*, the common council have apparently authority from the Legislature to authorize awnings. The alleged want of constitutional power of the Legislature to confer this authority, is too doubtful a question to be determined upon a pre*387liminary motion of this kind. If within ten days the awning in question is made to conform strictly to the municipal regulations, the motion should, on the above grounds, be denied, without prejudice, however, to the consideration of the whole subject upon the trial of the cause.
Ordered accordingly-.

 The provision of the statute is as follows: “ To regulate the use .of the streets and sidewalks for signs, sign-posts, awnings, awning-posts, horse-troughs, urinals, telegraph posts, and other purposes.”